 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   M.S., a minor by and through her guardian         No. 1:19-cv-00728-DAD-BAM
     ad litem, SIRENA NILO; SIRENA NILO;
12   and JOSEPH QUEEN, individually,
13                      Plaintiffs,                    ORDER APPOINTING GUARDIAN AD
                                                       LITEM
14           v.
                                                       (Doc. No. 4)
15   UNITED STATES OF AMERICA,
16                      Defendants.
17

18

19           On May 23, 2019, plaintiff Sirena Nilo filed a petition to be appointed guardian ad litem

20   for plaintiff M.S. for purposes of this action. (Doc. No. 4.)

21           “District courts have a special duty, derived from Federal Rule of Civil Procedure 17(c),

22   to safeguard the interests of litigants who are minors.” Robidoux v. Rosengren, 638 F.3d 1177,

23   1181 (9th Cir. 2011). Rule 17 provides that “[t]he court must appoint a guardian ad litem—or

24   issue another appropriate order—to protect a minor or incompetent person who is unrepresented

25   in an action.” Fed. R. Civ. P. 17(c)(2). Local Rule 202(a) of this court further states, in pertinent

26   part:
                    Upon commencement of an action or upon initial appearance in
27                  defense of an action by or on behalf of a minor . . . the attorney
                    representing the minor or incompetent person shall present . . . a
28                  motion for the appointment of a guardian ad litem by the Court, or
                                                    1
 1                  . . . a showing satisfactory to the Court that no such appointment is
                    necessary to ensure adequate representation of the minor or
 2                  incompetent person. See Fed. R. Civ. P. 17(c).

 3   The decision to appoint a guardian ad litem “must normally be left to the sound discretion of the
 4   trial court.” United States v. 30.64 Acres of Land, 795 F.2d 796, 804 (9th Cir. 1986).
 5          Sirena Nilo petitions the court to appoint her as guardian ad litem to plaintiff M.S., a
 6   minor child. Petitioner states that she is the mother of plaintiff M.S., that she is fully competent
 7   to understand and protect the interests of plaintiff M.S., and that she has no interests adverse to
 8   those of M.S. Finding good cause, the court grants the petition (Doc. No. 4) and appoints Sirena
 9   Nilo guardian ad litem of M.S., a minor and plaintiff in this action.
10   IT IS SO ORDERED.
11
        Dated:     May 30, 2019
12                                                         UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
